Name: Commission Regulation (EEC) No 1939/87 of 3 July 1987 derogating from Regulation (EEC) No 1292/81 as regards the quality standards for leeks
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  consumption
 Date Published: nan

 4. 7 . 87 Official Journal of the European Communities No L 185/29 COMMISSION REGULATION (EEC) No 1939/87 of 3 July 1987 derogating from Regulation (EEC) No 1292/81 as regards the quality standards for leeks (a) in (i) 'Class I  the following is added after the first paragraph : 'Slight traces of soil within the shaft are permitted' ;  the final paragraph is replaced by the follo ­ wing : 'At least one-third of the total length or half the sheathed part must be white to greenish white. However, in early leeks (') the white to greenish white part must represent at least one-quarter of the total length or one-third of the sheathed part. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the markets in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1 351 /86 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for leeks are laid down in Annex I to Commission Regulation (EEC) No 1292/81 (3) ; Whereas experience has shown that production and harvesting methods make it impossible to observe in their entirety the standards laid down for colour and cleanness ; whereas this should be taken into account in the quality standards ; Whereas a considerable volume of 'early' leeks is produced in some Member States ; whereas 'early' leeks should be included in the quality standards ; Whereas, hovewer, sufficient experience should be gained before the standards are permanently amended ; whereas further temporary derogations form the quality standards for leeks should therefore be allowed without the quality of the product being thereby affected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') Direct-drilled, non-transplanted leeks, harvested from late winter to early summer.' (b) in (ii) 'Class II ' :  the following is added after the first paragraph : Traces of soil within the shaft are permitted' ;  the last paragraph is replaced by the following : 'In all leeks, the white to greenish white part must represent at least one-quarter of the total length or one-third of the sheathed part.' ; (c) in (iii) 'Class III ', footnote (') becomes (2) and the last indent is replaced by the following : '  slight traces of external soil '. 2. In Title III 'Provisions concerning sizing' under (i), the second paragraph is replaced by the following : The minimum diameter is fixed at 8 mm for early leeks and 10 mm for other leeks .' 3 . In Title VI 'Provisions concerning marking' under B 'Nature of produce', the sentence shall be supple ­ mented by the following : '. . . or "Early leeks" in all relevant cases'. HAS ADOPTED THIS REGULATION : Article 1 The following derogatons from Annex I to Regulation (EEC) No 1292/81 shall apply : 1 . In Title II 'Provisions concerning quality' under B 'Classification' : Article 2 This Regulation shall enter into force on 1 September 1987. (') OJ No L 118, 20. 5 . 1972, p . 1 . I1) OJ No L 119, 8 . 5 . 1986, p . 46 . 0 OJ No L 129, 15. 5. 1981 , p . 38 . It shall apply until 31 August 1988 . No L 185/30 Official Journal of the European Communities 4. 7. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1987. For the Commission Frans ANDRIESSEN Vice-President